Exhibit 10.4

 





Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 22,
2019, is by and among Pacific Ethanol, Inc., a Delaware corporation, with
offices at 400 Capitol Mall, Suite 2060, Sacramento, California 95814
(the ”Company”), and the undersigned holders (each, a “Holder,” and
collectively, the “Holders”).

 

RECITALS

 

A. In connection with the Senior Secured Note Amendment Agreement dated December
22, 2019 by and among the parties hereto (the “Note Amendment Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the Note
Amendment Agreement, to issue to the Holders (i) an aggregate of 5,530,718
shares (the “Shares”) of the Company’s voting common stock, $0.001 par value per
share (the “Common Stock”), and (ii) warrants (“Warrants”) to purchase an
aggregate of 5,500,000 shares (the “Warrant Shares”) of Common Stock.

 

B. To induce the Holders to consummate the transactions contemplated by the Note
Amendment Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Holders hereby agree as follows:

 

1. Definitions.



 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Note Amendment Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

(a) “Additional Common Shares” has the meaning set forth in the Note Amendment
Agreement.

 

(b) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed.

 

(c) “Blue Sky Filings” has the meaning set forth in Section 6(a).

 

(d) “Claims” has the meaning set forth in Section 6(a).

 

(e) “Common Stock” has the meaning set forth in the Recitals.

 

(f) “Cut Back Shares” has the meaning set forth in Section 2(d).

 

 

 

  

(g) “Effective Date” means the date that the applicable Registration Statement
has been declared effective by the SEC.

 

(h) “Exchange Act” has the meaning set forth in Section 3(b).

 

(i) “Filing Deadline” means (i) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the 30th calendar day
after the date of this Agreement, and (ii) with respect to any additional
Registration Statements that may be required to be filed by the Company pursuant
to this Agreement, the date on which the Company was required to file such
additional Registration Statement pursuant to the terms of this Agreement.

 

(j) “FINRA” has the meaning set forth in Section 3(k).

 

(k) “Holder” means a Holder or any transferee or assignee of any Registrable
Securities or Warrants, as applicable, to whom a Holder assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9 and any transferee or assignee thereof to
whom a transferee or assignee of any Registrable Securities or Warrants, as
applicable, assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9.

 

(l) “Indemnified Damages” has the meaning set forth in Section 6(a).

 

(m) “Indemnified Party” has the meaning set forth in Section 6(b).

 

(n) “Indemnified Person” has the meaning set forth in Section 6(a).

 

(o) “Inspectors” has the meaning set forth in Section 3(i).

 

(p) “Note Amendment Agreement” has the meaning set forth in the Recitals.

 

(q) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof.

 

(r) “Records” has the meaning set forth in Section 3(i).

 

(s) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415 and the declaration
of effectiveness of such Registration Statement(s) by the SEC.

 

(t) “Registrable Securities” means (i) the Shares, (ii) the Additional Common
Shares, if any, (iii) the Warrant Shares, and (iv) any capital stock of the
Company issued or issuable with respect to the Shares, any Additional Common
Shares, the Warrants or the Warrant Shares, including, without limitation, (1)
as a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise and (2) shares of capital stock of the Company into
which the shares of Common Stock are converted or exchanged and shares of
capital stock of a Successor Entity (as defined in the Warrants) into which the
shares of Common Stock are converted or exchanged, in each case, without regard
to any limitations on issuance of Common Stock pursuant to the exercise of the
Warrants.

 

2

 

  

(u) “Registration Period” has the meaning set forth in Section 3(a).

 

(v) “Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering Registrable
Securities.

 

(w) “Required Holders” means the holders of at least 66 2/3% of the aggregate
principal amount of the Registrable Securities (excluding any Registrable
Securities held by the Company or any of its Subsidiaries).

 

(x) “Required Registration Amount” means 5,530,718 Shares issued pursuant to the
terms of the Note Amendment Agreement, any Additional Common Shares issuable
pursuant to the terms of the Note Amendment Agreement and 5,500,000 Warrant
Shares issuable upon exercise of the Warrants, all subject to adjustment as
provided in Section 2(c).

 

(y) “Rule 144” means Rule 144 promulgated by the SEC under the Securities Act,
as such rule may be amended from time to time, or any other similar or successor
rule or regulation of the SEC that may at any time permit the Holders to sell
securities of the Company to the public without registration.

 

(z) “Rule 415” means Rule 415 promulgated by the SEC under the Securities Act,
as such rule may be amended from time to time, or any other similar or successor
rule or regulation of the SEC providing for offering securities on a continuous
or delayed basis.

 

(aa) “Rule 424” means Rule 424 promulgated by the SEC under the Securities Act,
as such rule may be amended from time to time, or any other similar or successor
rule or regulation of the SEC having substantially the same purpose and effect
of such Rule.

 

(bb) “SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

(cc) “Securities Act” has the meaning set forth in the Recitals.

 

(dd) “Selling Stockholder Questionnaire” has the meaning set forth in Section
4(b).

 

(ee) “Shares” has the meaning set forth in the Recitals.

 

(ff) “Staff” has the meaning set forth in Section 2(d).

 

(gg) “Transaction Agreements” means this Agreement, the Note Amendment
Agreement, the Amended Notes and Security Agreement (as such terms are defined
in the Note Amendment Agreement) and the Warrants.

 

(hh) “Violations” has the meaning set forth in Section 6(a).

 

(ii) “Warrants” has the meaning set forth in the Recitals.

 

(jj) “Warrant Shares” has the meaning set forth in the Recitals.

 

3

 

  

2. Registration.

 

(a) Mandatory Registration. The Company shall prepare and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
an initial Registration Statement on Form S-1 covering the resale of all of the
Registrable Securities, provided that such initial Registration Statement shall
register for resale the number of shares of Common Stock equal to the Required
Registration Amount as of the date such Registration Statement is initially
filed with the SEC (but as to any Additional Common Shares, only up to 1,106,144
Additional Common Shares that may be issued pursuant to the Note Amendment
Agreement). Such initial Registration Statement, and each other Registration
Statement required to filed pursuant to the terms of this Agreement, shall
contain (except if otherwise directed by the Required Holders) the “Selling
Security Holders” and “Plan of Distribution” sections in substantially the form
attached hereto as Exhibit B. The Company shall use its commercially reasonable
best efforts to have such initial Registration Statement, and each other
Registration Statement required to filed pursuant to the terms of this
Agreement, declared effective by the SEC as soon as practicable and, with
respect to the initial Registration Statement, within sixty (60) days after the
date of this Agreement.

 

(b) Use of Form S-3. If the Company is eligible to use Form S-3 without regard
to the limitation provided for in Instruction I.B.6 of Form S-3, the Company
shall undertake to register the resale of the Registrable Securities on Form S-3
(or transition the registration of the Registrable Securities from Form S-1 to
Form S-3) as soon as practicable, provided that the Company shall maintain the
effectiveness of all Registration Statements then in effect until such time as a
Registration Statement on Form S-3 covering the resale of all the Registrable
Securities has been declared effective by the SEC.

 

(c) Sufficient Number of Shares Registered. In the event the number of shares
available under any Registration Statement is insufficient to cover all of the
Registrable Securities required to be covered by such Registration Statement or
a Holder’s allocated portion of the Registrable Securities pursuant to Section
2(f), the Company shall amend such Registration Statement (if permissible), or
file with the SEC a new Registration Statement (if the Company is eligible to
use Form S-3 without regard to the limitation provided for in Instruction I.B.6
of Form S-3, then on the short form available therefor, if applicable), or both,
so as to cover at least the Required Registration Amount as of the trading day
immediately preceding the date of the filing of such amendment or new
Registration Statement, in each case, as soon as practicable, but in any event
not later than fifteen (15) days after the necessity therefor arises (but taking
account of any Staff position with respect to the date on which the Staff will
permit such amendment to the Registration Statement and/or such new Registration
Statement (as the case may be) to be filed with the SEC). The Company shall use
its commercially reasonable best efforts to cause such amendment to such
Registration Statement and/or such new Registration Statement (as the case may
be) to become effective as soon as practicable following the filing thereof with
the SEC.

 

4

 

  

(d) Offering. Notwithstanding anything to the contrary contained in this
Agreement, in the event the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities by, or on behalf of,
the Company, or in any other manner, such that the Staff or the SEC do
not permit such Registration Statement to become effective and used for resales
in a manner that does not constitute such an offering and that permits the
continuous resale at the market by the Holders participating therein (or as
otherwise may be acceptable to each Holder) without being named therein as an
“underwriter,” then the Company shall remove from the Registration Statement
such portion of the Registrable Securities (the “Cut Back Shares”) to be
included in such Registration Statement by all Holders until such time as the
Staff and the SEC shall so permit such Registration Statement to become
effective as aforesaid. In making such reduction, the Company shall remove from
the Registration Statement the number of Registrable Securities to be included
by all Holders on a pro rata basis (based upon the number of Registrable
Securities otherwise required to be included for each Holder) unless the
inclusion of the Registrable Securities by a particular Holder or a particular
set of Holders are resulting in the Staff or the SEC’s “by or on behalf of the
Company” offering position, in which event the Registrable Securities held by
such Holder or set of Holders shall be the only Registrable Securities subject
to reduction (and if by a set of Holders on a pro rata basis by such Holders or
on such other basis as would result in the exclusion of the least number of
Registrable Securities by all such Holders).  In addition, in the event that the
Staff or the SEC requires any Holder seeking to sell securities under a
Registration Statement filed pursuant to this Agreement to be specifically
identified as an “underwriter” in order to permit such Registration Statement to
become effective, and such Holder does not consent to being so named as an
underwriter in such Registration Statement, then, in each such case, the
Company shall reduce the total number of Registrable Securities to be registered
on behalf of such Holder, until such time as the Staff or the SEC does not
require such identification or until such Holder accepts such identification and
the manner thereof. Any reduction pursuant to this paragraph will first reduce
all Registrable Securities other than those issued pursuant to the Note
Amendment Agreement. In the event of any reduction in Registrable Securities
pursuant to this paragraph, an affected Holder shall have the right to require,
upon delivery of a written request to the Company signed by such Holder, the
Company to file a registration statement within thirty (30) days of such request
(subject to any restrictions imposed by Rule 415 or required by the Staff or the
SEC) for resale by such Holder in a manner acceptable to such Holder, and the
Company shall following such request cause to be and keep effective such
registration statement in the same manner as otherwise contemplated in this
Agreement for registration statements hereunder, in each case until such time
as: (i) all Registrable Securities held by such Holder have been registered and
sold pursuant to an effective Registration Statement in a manner acceptable to
such Holder or (ii) all Registrable Securities may be resold by such
Holder without restriction (including, without limitation, volume limitations)
pursuant to Rule 144 (taking account of any Staff position with respect to
“affiliate” status) and without the need for current public information required
by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or (iii) such Holder agrees
to be named as an underwriter in any such Registration Statement in a manner
acceptable to such Holder as to all Registrable Securities held by such Holder
and that have not theretofore been included in a Registration Statement under
this Agreement (it being understood that the special demand right under this
sentence may be exercised by a Holder multiple times and with respect to limited
amounts of Registrable Securities in order to permit the resale thereof by such
Holder as contemplated above).

 

(e) Piggyback Registrations. Without limiting any obligation of the Company
hereunder or under the Note Amendment Agreement, if there is not an effective
Registration Statement covering all of the Registrable Securities or the
prospectus contained therein is not available for use and the Company shall
determine to prepare and file with the SEC a registration statement on Form S-1
(or on Form S-3 if the Company is eligible to use Form S-3 without regard to the
limitation provided for in Instruction I.B.6) relating to an offering for its
own account or the account of others under the Securities Act of any of its
equity securities (other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans), then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen (15) days after the
date of the delivery of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 2(e) that are eligible for
resale pursuant to Rule 144 without restriction (including, without limitation,
volume restrictions) and without the need for current public information
required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or that are the
subject of a then-effective Registration Statement.

 

5

 

  

(f) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase in the number
of Registrable Securities included therein shall be allocated pro rata among the
Holders based on the number of Registrable Securities held by each Holder at the
time such Registration Statement covering such initial number of Registrable
Securities or increase thereof is declared effective by the SEC. In the event
that a Holder sells or otherwise transfers any of such Holder’s Registrable
Securities, each transferee or assignee (as the case may be) that becomes a
Holder shall be allocated a pro rata portion of the then-remaining number of
Registrable Securities included in such Registration Statement for such
transferor or assignee (as the case may be). Any shares of Common Stock included
in a Registration Statement and which remain allocated to any Person which
ceases to hold any Registrable Securities covered by such Registration Statement
shall be allocated to the remaining Holders, pro rata based on the number of
Registrable Securities then held by such Holders which are covered by such
Registration Statement.

 

(g) No Inclusion of Other Securities. In no event shall the Company include any
securities other than Registrable Securities on any Registration Statement
without the prior written consent of the Required Holders.

 

3. Related Obligations.

 

The Company shall use its commercially reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof, and, pursuant thereto, the Company shall have the
following obligations:

 

(a) The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to all the Registrable Securities (but in no event later
than the applicable Filing Deadline) and use its commercially reasonable best
efforts to cause such Registration Statement to become effective as soon as
practicable after such filing. The Company shall use its commercially reasonable
best efforts keep each Registration Statement effective (and the prospectus
contained therein available for use) pursuant to Rule 415 for resales by the
Holders on a delayed or continuous basis at then-prevailing market prices (and
not fixed prices) at all times until the earlier of (i) the date as of which all
of the Holders may sell all of the Registrable Securities required to be covered
by such Registration Statement (disregarding any reduction pursuant to Section
2(e)) without restriction pursuant to Rule 144 (including, without limitation,
volume restrictions) and without the need for current public information
required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable), or (ii) the date
on which the Holders shall have sold all of the Registrable Securities covered
by such Registration Statement, or if only the Warrant Shares remain unsold, the
date on which all Warrants have expired (the “Registration Period”).
Notwithstanding anything to the contrary contained in this Agreement, the
Company shall ensure that, when filed and at all times while effective, each
Registration Statement (including, without limitation, all amendments and
supplements thereto) and the prospectus (including, without limitation, all
amendments and supplements thereto) used in connection with such Registration
Statement (1) shall not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein, or necessary to make the
statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading and (2) will disclose
(whether directly or through incorporation by reference to other SEC filings to
the extent permitted) all material information regarding the Company and its
securities required to be disclosed under the Securities Act or the Exchange Act
(as defined below). The Company shall use its best efforts to submit to the SEC,
within one (1) Business Day (but in any event no later than the second (2nd)
Business Day), after the date that the Company learns that no review of a
particular Registration Statement will be made by the Staff or that the Staff
has no further comments on a particular Registration Statement (as the case may
be), a request for acceleration of effectiveness of such Registration Statement
to a time and date not later than twenty-four (24) hours after the submission of
such request. The Company shall respond in writing to comments made by the SEC
in respect of a Registration Statement as soon as practicable, but in no event
later than fifteen (15) days after the receipt of comments by or notice from the
SEC that an amendment is required in order for a Registration Statement to be
declared effective.

 

6

 

  

(b) The Company shall prepare and file with the SEC such amendments (including,
without limitation, post-effective amendments) and supplements to each
Registration Statement and the prospectus used in connection with each such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep each such
Registration Statement effective at all times during the Registration Period for
such Registration Statement, and, during such period, comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities of the Company required to be covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement; provided, however,
that by 8:30 a.m. (New York time) on the Business Day immediately following each
Effective Date, the Company shall file with the SEC in accordance with Rule
424(b) under the Securities Act the final prospectus to be used in connection
with sales pursuant to the applicable Registration Statement (whether or not
such a prospectus is technically required by such rule). In the case of
amendments and supplements to any Registration Statement which are required to
be filed pursuant to this Agreement (including, without limitation, pursuant to
this Section 3(b)) by reason of the Company filing a report on Form 10-Q or Form
10-K or any analogous report under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the SEC on the same day on which the Exchange Act
report is filed which created the requirement for the Company to amend or
supplement such Registration Statement.

 

(c) The Company shall (A) permit legal counsel for each Holder to review and
comment upon (i) each Registration Statement at least five (5) Business Days
prior to its filing with the SEC and (ii) all amendments and supplements to each
Registration Statement (including, without limitation, the prospectus contained
therein) (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K, and any similar or successor reports) within
a reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto in a form to which
any legal counsel for any Holder reasonably objects. The Company shall not
submit a request for acceleration of the effectiveness of a Registration
Statement or any amendment or supplement thereto without the prior approval of
legal counsel to each Holder, which consent shall not be unreasonably withheld.
The Company shall promptly furnish to legal counsel for each Holder, without
charge, (i) copies of any correspondence from the SEC or the Staff to the
Company or its representatives relating to each Registration Statement, provided
that such correspondence shall not contain any material, non-public information
regarding the Company or any of its Subsidiaries (as defined in the Note
Amendment Agreement), (ii) after the same is prepared and filed with the SEC,
one (1) copy of each Registration Statement and any amendment(s) and
supplement(s) thereto, including, without limitation, financial statements and
schedules, all documents incorporated therein by reference, if requested by a
Holder, and all exhibits and (iii) upon the effectiveness of each Registration
Statement, one (1) copy of the prospectus included in such Registration
Statement and all amendments and supplements thereto. The Company shall
reasonably cooperate with legal counsel for each Holder in performing the
Company’s obligations pursuant to this Section 3.

 

7

 

  

(d) The Company shall promptly furnish to each Holder whose Registrable
Securities are included in any Registration Statement, without charge, (i) after
the same is prepared and filed with the SEC, at least one (1) copy of each
Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by a Holder, all exhibits and
each preliminary prospectus, (ii) upon the effectiveness of each Registration
Statement, ten (10) copies of the prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as such Holder may reasonably request from time to time) and (iii) such
other documents, including, without limitation, copies of any preliminary or
final prospectus, as such Holder may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by such
Holder.

 

(e) The Company shall use its commercially reasonable best efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Holders of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including, without limitation, post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
legal counsel for each Holder and each Holder who holds Registrable Securities
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 

8

 

  

(f) The Company shall notify legal counsel for each Holder and each Holder in
writing of the happening of any event, as promptly as practicable after becoming
aware of such event, as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, non-public information regarding the Company or any
of its Subsidiaries), and promptly prepare and file a supplement or amendment to
such Registration Statement and such prospectus contained therein to correct
such untrue statement or omission and deliver ten (10) copies of such supplement
or amendment to legal counsel for each Holder and each Holder (or such other
number of copies as legal counsel for each Holder or such Holder may reasonably
request). The Company shall also promptly notify legal counsel for each Holder
and each Holder in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to legal counsel for each Holder and each
Holder by facsimile or e-mail on the same day of such effectiveness and by
overnight mail), and when the Company receives written notice from the SEC that
a Registration Statement or any post-effective amendment will be reviewed by the
SEC, (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, (iii) of
the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate; and (iv) of the receipt of any
request by the SEC or any other federal or state governmental authority for any
additional information relating to the Registration Statement or any amendment
or supplement thereto or any related prospectus. The Company shall respond as
promptly as practicable to any comments received from the SEC with respect to
each Registration Statement or any amendment thereto. Notwithstanding anything
to the contrary contained herein, any inability of any Holder to use the
prospectus included in a Registration Statement as a result of the circumstances
described in this Section 3(f) will not exceed (x) forty-five (45) days in any
single instance or as a result of any single or series of related events or
seventy-five (75) days in the aggregate in any 360 day period.  

 

(g) The Company shall (i) use its commercially reasonable best efforts to
prevent the issuance of any stop order or other suspension of effectiveness of
each Registration Statement or the use of any prospectus contained therein, or
the suspension of the qualification, or the loss of an exemption from
qualification, of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued, to obtain the withdrawal of such
order or suspension at the earliest possible moment and (ii) notify legal
counsel for each Holder and each Holder who holds Registrable Securities of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.

 

9

 

  

(h) If any Holder may be required under applicable securities law to be
described in any Registration Statement as an underwriter or any Holder believes
that it could reasonably be deemed an underwriter and such Holder consents to so
being named an underwriter, at the request of any Holder, the Company shall
furnish to such Holder, on the date of the effectiveness of such Registration
Statement and thereafter from time to time on such dates as a Holder may
reasonably request (i) a letter, dated such date, from the Company’s independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the Holders, and (ii) an opinion, dated as of such
date, of counsel representing the Company for purposes of such Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, addressed to the Holders.

 

(i) If any Holder may be required under applicable securities law to be
described in any Registration Statement as an underwriter or any Holder believes
that it could reasonably be deemed an underwriter and such Holder consents to so
being named an underwriter, upon the written request of such Holder, the Company
shall make available for inspection by (i) such Holder, (ii) legal counsel for
such Holder and (iii) one (1) firm of accountants or other agents retained by
such Holder (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree in writing to hold in strict confidence and not
to make any disclosure (except to such Holder and its advisors) or use of any
Record or other information which the Company’s board of directors determines in
good faith to be confidential, and of which determination the Inspectors are so
notified, unless (1) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in any Registration Statement or is otherwise
required under the Securities Act, (2) the release of such Records is required
by applicable law or regulation or is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction, or (3) the information in such Records has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other Transaction Agreement. Such Holder agrees that it shall, upon
learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and such Holder, if any) shall be
deemed to limit any Holder’s ability to sell Registrable Securities in a manner
which is otherwise consistent with applicable laws and regulations.

 

(j) The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
to be disclosed in such Registration Statement pursuant to the Securities Act,
(iii) the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Agreement. The Company agrees that it shall, upon learning that
disclosure of such information concerning a Holder is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Holder and allow such Holder, at such Holder’s expense,
to undertake appropriate action to prevent disclosure of, or to obtain a
protective order for, such information.

 

10

 

  

(k) Without limiting any obligation of the Company under the Note Amendment
Agreement, the Company shall use its commercially reasonable best efforts either
to (i) cause all of the Registrable Securities covered by each Registration
Statement to be listed on each securities exchange on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange, (ii) secure designation and quotation of all of the Registrable
Securities covered by each Registration Statement on an Eligible Market (as
defined in the Note Amendment Agreement), or (iii) if, despite the Company’s
commercially reasonable best efforts to satisfy the preceding clauses (i) or
(ii) the Company is unsuccessful in satisfying the preceding clauses (i) or
(ii), without limiting the generality of the foregoing, to use its commercially
reasonable best efforts to arrange for at least two market makers to register
with the Financial Industry Regulatory Authority (“FINRA”) as such with respect
to such Registrable Securities. In addition, the Company shall cooperate with
each Holder and any broker or dealer through which any such Holder proposes to
sell its Registrable Securities in effecting a filing with FINRA pursuant to
FINRA Rule 5110 as requested by such Holder. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 3(k)

 

(l) The Company shall cooperate with the Holders who hold Registrable Securities
being offered and, to the extent applicable, facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legend) representing
the Registrable Securities to be offered pursuant to a Registration Statement
and enable such certificates to be in such denominations or amounts (as the case
may be) as the Holders may reasonably request from time to time and registered
in such names as the Holders may request.

 

(m) If requested by a Holder, the Company shall as soon as practicable after
receipt of notice from such Holder and (i) incorporate in a prospectus
supplement or post-effective amendment such information as a Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including, without limitation, information with respect
to the number of Registrable Securities being offered or sold, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; (ii) make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) supplement or make amendments to any Registration Statement
or prospectus contained therein if reasonably requested by a Holder holding any
Registrable Securities.

 

(n) The Company shall use its commercially reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

(o) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first (1st) day of
the Company’s fiscal quarter next following the applicable Effective Date of
each Registration Statement. For the avoidance of doubt, filing of documents
required by this Section 3(o) via the SEC’s Electronic Data Gathering, Analysis
and Retrieval system (EDGAR) shall satisfy all delivery requirements of this
Section 3(o).

 

11

 

  

(p) The Company shall otherwise use its commercially reasonable best efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

 

(q) Within one (1) Business Day after a Registration Statement, which covers
Registrable Securities, is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Holders whose
Registrable Securities are included in such Registration Statement) confirmation
that such Registration Statement has been declared effective by the SEC
substantially in the form attached hereto as Exhibit A.

 

(r) The Company shall use its commercially reasonable best efforts to maintain
eligibility for use of Form S-3 (or any successor form thereto).

 

(s) The Company shall take all other commercially reasonable actions necessary
to expedite and facilitate disposition by each Holder of its Registrable
Securities pursuant to each Registration Statement.

 

(t) Neither the Company nor any of its subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its subsidiaries, on or after the date
of this Agreement, enter into any agreement with respect to its securities, that
would have the effect of impairing the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof.

 

4. Obligations of the Holders.

 

(a) At least five (5) Business Days prior to the first anticipated filing date
of each Registration Statement, the Company shall notify each Holder in writing
of the information the Company requires from each such Holder with respect to
such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Holder that
such Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably required to effect and
maintain the effectiveness of the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request.

 

(b) Each Holder, by such Holder’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless such Holder has notified the Company in writing of such
Holder’s election to exclude all of such Holder’s Registrable Securities from
such Registration Statement. Each Holder agrees to furnish to the Company a
completed questionnaire in the form attached to this Agreement as Exhibit D (a
“Selling Stockholder Questionnaire”) on a date that is the later of (i) not less
than two (2) Business Days prior to the Filing Date or (ii) by the end of the
fourth (4th) Business Day following the date on which such Holder receives draft
materials in accordance with this Section.

 

12

 

  

(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f), such Holder will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary in this Section 4(c), the
Company shall cause its transfer agent to deliver unlegended shares of Common
Stock to a transferee of a Holder in accordance with the terms of the Note
Amendment Agreement in connection with any sale of Registrable Securities with
respect to which such Holder has entered into a contract for sale prior to the
Holder’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which such Holder has not yet settled.

 







(d) Each Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to a Registration Statement.







 

5. Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Section 2 and Section 3, including, without limitation, all registration,
listing and qualifications fees, printers and accounting fees, FINRA filing fees
(if any) and fees and disbursements of counsel for the Company and each Holder
shall be paid by the Company.

 

13

 

  

6.Indemnification.

 

(a) In the event any Registrable Securities are included in any Registration
Statement under this Agreement, to the fullest extent permitted by law, the
Company will, and hereby does, indemnify, hold harmless and defend each Holder
and each of its affiliates and each of their respective directors, officers,
shareholders, members, partners, employees, agents, advisors, representatives
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) and each
Person, if any, who controls such Holder within the meaning of the Securities
Act or the Exchange Act and each of the directors, officers, shareholders,
members, partners, employees, agents, advisors, representatives (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title) of such controlling
Persons (each, an “Indemnified Person”), against any losses, obligations,
claims, damages, liabilities, contingencies, judgments, fines, penalties,
charges, costs (including, without limitation, court costs, reasonable
attorneys’ fees and costs of defense and investigation), amounts paid in
settlement or expenses, joint or several, (collectively, “Claims”) incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement or this Agreement (the matters in the foregoing clauses
(i) through (iii) being, collectively, “Violations”). Subject to Section 6(c),
the Company shall reimburse the Indemnified Persons, promptly as such expenses
are incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (x) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person for such Indemnified Person expressly
for use in connection with the preparation of such Registration Statement or any
such amendment thereof or supplement thereto, (y) shall not be available to a
particular Holder to the extent such Claim is based on a failure of such Holder
to deliver or to cause to be delivered the prospectus made available by the
Company (to the extent applicable), including, without limitation, a corrected
prospectus, if such prospectus or corrected prospectus was timely made available
by the Company pursuant to Section 3(d) and then only if, and to the extent
that, following the receipt of the corrected prospectus no grounds for such
Claim would have existed and (z) shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
any of the Registrable Securities by any of the Holders pursuant to Section 9.

 

(b) In connection with any Registration Statement in which a Holder is
participating, such Holder agrees to severally and not jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case, to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Holder expressly for use in
connection with such Registration Statement; and, subject to Section 6(c) and
the below provisos in this Section 6(b), such Holder will reimburse an
Indemnified Party any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 6(b)
and the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Holder, which consent shall not be
unreasonably withheld or delayed, provided further that such Holder shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to such Holder as a result of the
applicable sale of Registrable Securities pursuant to such Registration
Statement and no Holder shall be liable for any indirect, consequential,
special, exemplary or punitive damages. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of any of the Registrable
Securities by any of the Holders pursuant to Section 9.

 

14

 

  

(c) Promptly after receipt by an Indemnified Person or Indemnified Party (as the
case may be) under this Section 6 of notice of the commencement of any action or
proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party (as
the case may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party (as the
case may be); provided, however, that an Indemnified Person or Indemnified Party
(as the case may be) shall have the right to retain its own counsel with the
fees and expenses of such counsel to be paid by the indemnifying party if: (i)
the indemnifying party has agreed in writing to pay such fees and expenses; (ii)
the indemnifying party shall have failed promptly to assume the defense of such
Claim and to employ counsel reasonably satisfactory to such Indemnified Person
or Indemnified Party (as the case may be) in any such Claim; or (iii) the named
parties to any such Claim (including, without limitation, any impleaded parties)
include both such Indemnified Person or Indemnified Party (as the case may be)
and the indemnifying party, and such Indemnified Person or such Indemnified
Party (as the case may be) shall have been advised by counsel that a conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Person or such Indemnified Party and the indemnifying party (in
which case, if such Indemnified Person or such Indemnified Party (as the case
may be) notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, then the indemnifying
party shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the Indemnifying Party, provided further, that in the
case of clause (iii) above the indemnifying party shall not be responsible for
the reasonable fees and expenses of more than one (1) separate legal counsel for
such Indemnified Person or Indemnified Party (as the case may be). The
Indemnified Party or Indemnified Person (as the case may be) shall reasonably
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or Claim by the indemnifying party and shall furnish
to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person (as the case may be) which relates to
such action or Claim. The indemnifying party shall keep the Indemnified Party or
Indemnified Person (as the case may be) reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person (as the case may be), consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person (as the case may be) with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party (as the case may be) under this Section 6, except to the extent that the
indemnifying party is materially and adversely prejudiced in its ability to
defend such action.

 

15

 

  

(d) No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.

 

(e) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(f) The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

7.Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6, (ii) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement and no Holder shall be liable
for any indirect, consequential, special, exemplary or punitive damages.
Notwithstanding the provisions of this Section 7, no Holder shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the applicable sale of the
Registrable Securities subject to the Claim exceeds the amount of any damages
that such Holder has otherwise been required to pay, or would otherwise be
required to pay under Section 6(b), by reason of such untrue or alleged untrue
statement or omission or alleged omission.

 

16

 

  

8.Reports Under the Exchange Act.

 

With a view to making available to the Holders the benefits of Rule 144, the
Company agrees to use its best efforts to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements (it being understood and agreed
that nothing herein shall limit any obligations of the Company under the Note
Amendment Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and

 

(c) furnish to each Holder so long as such Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting, submission and posting requirements of Rule 144
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company with
the SEC if such reports are not publicly available via EDGAR, and (iii) such
other information as may be reasonably requested to permit the Holders to sell
such securities pursuant to Rule 144 without registration.

 

9.Assignment of Registration Rights.



 

All or any portion of the rights under this Agreement shall be automatically
assignable by each Holder to any transferee or assignee (as the case may be) of
all or any portion of such Holder’s Registrable Securities or Warrants if: (i)
such Holder agrees in writing with such transferee or assignee (as the case may
be) to assign all or any portion of such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such transfer or
assignment (as the case may be); (ii) the Company is, within a reasonable time
after such transfer or assignment (as the case may be), furnished with written
notice of (a) the name and address of such transferee or assignee (as the case
may be), and (b) the securities with respect to which such registration rights
are being transferred or assigned (as the case may be); (iii) immediately
following such transfer or assignment (as the case may be) the further
disposition of such securities by such transferee or assignee (as the case may
be) is restricted under the Securities Act or applicable state securities laws
if so required; (iv) at or before the time the Company receives the written
notice contemplated by clause (ii) of this sentence such transferee or assignee
(as the case may be) agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer or assignment (as the case
may be) shall have been made in accordance with the applicable requirements of
the Note Amendment Agreement and the Warrants (as the case may be); and (vi)
such transfer or assignment (as the case may be) shall have been conducted in
accordance with all applicable federal and state securities laws.

 

17

 

  

10.Amendment of Registration Rights.

 

Provisions of this Agreement may be amended only with the written consent of the
Company and the Required Holders, provided that no such shall be effective to
the extent that it (1) applies to less than all of the holders of the holders of
Registrable Securities, (2) imposes any obligation or liability on any Holder
without such Holder’s prior written consent (which may be granted or withheld in
such Holder’s sole discretion) or (3) applies retroactively. Any amendment
effected in accordance with this Section 10 shall be binding upon each Holder
and the Company. No waiver shall be effective unless it is in writing and signed
by an authorized representative of the waiving party. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of this Agreement unless the same consideration also is offered to
all of the parties to this Agreement.

 

11.Miscellaneous.

 

(a) Solely for purposes of this Agreement, a Person is deemed to be a holder of
Registrable Securities whenever such Person owns, or is deemed to own, of record
such Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from such record owner of such Registrable
Securities.

 

18

 

  

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) with respect to Section 3(c), by electronic mail (provided confirmation of
transmission is electronically generated and kept on file by the sending party);
or (iv) one (1) Business Day after deposit with a nationally recognized
overnight delivery service with next day delivery specified, in each case,
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

 

If to the Company:

 

Pacific Ethanol, Inc.
400 Capitol Mall
Suite 2060
Sacramento, CA 95814
Telephone: (916) 403-2130
Facsimile: (916) 403-3936
Attention: General Counsel

 

With a copy (for informational purposes only) to:

 

Troutman Sanders LLP

5 Park Plaza, 14th Floor

Irvine, CA 92614

Telephone: (949) 622-2710
Facsimile: (949) 622-2739
Attention: Larry A. Cerutti, Esq.

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Company

6201 15th Avenue, 2nd Floor

Brooklyn, NY 11219

Telephone: (718) 921-8360
Facsimile: (718) 921-8310
Attention: William Torre

 

If to a Holder, to its address and facsimile number set forth on the signature
page to the Note Amendment Agreement, or to such other address and/or facsimile
number and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine or
electronic mail transmission containing the time, date, recipient facsimile
number or electronic mail address and an image of the first page of such
transmission or (C) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. The Company and each Holder acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that each party hereto shall
be entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement by any other party hereto and to enforce
specifically the terms and provisions hereof (without the necessity of showing
economic loss and without any bond or other security being required), this being
in addition to any other remedy to which any party may be entitled by law or
equity.

 

19

 

  

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(e) This Agreement, the other Transaction Agreements, the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto and thereto solely with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the other Transaction Agreements, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto solely with respect to the subject matter hereof and
thereof; provided, however, that nothing contained in this Agreement or any
other Transaction Agreement shall (or shall be deemed to) (i) have any effect on
any agreements any Holder has entered into with the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by such Holder in the Company, (ii) waive, alter, modify or amend in any respect
any obligations of the Company or any of its Subsidiaries or any rights of or
benefits to any Holder or any other Person in any agreement entered into prior
to the date hereof between or among the Company and/or any of its Subsidiaries
and any Holder and all such agreements shall continue in full force and effect
or (iii) limit any obligations of the Company under any of the other Transaction
Agreements.

 

(f) Subject to compliance with Section 9 (if applicable), this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto provided that this Agreement is not assignable by
the Company without the prior written consent of each Holder. This Agreement is
not for the benefit of, nor may any provision hereof be enforced by, any Person,
other than the parties hereto, their respective permitted successors and assigns
and the Persons referred to in Sections 6 and 7 hereof.

 

20

 

  

(g) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof. Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof. The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.

 

(h) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

(i) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(j) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(k) All consents and other determinations required to be made by the Holders
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Holders.

 

(l) The obligations of each Holder under this Agreement and the other
Transaction Agreements are several and not joint with the obligations of any
other Holder, and no Holder shall be responsible in any way for the performance
of the obligations of any other Holder under this Agreement or any other
Transaction Agreement. Nothing contained herein or in any other Transaction
Agreement, and no action taken by any Holder pursuant hereto or thereto, shall
be deemed to constitute the Holders as, and the Company acknowledges that the
Holders do not so constitute, a partnership, an association, a joint venture or
any other kind of group or entity, or create a presumption that the Holders are
in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Agreements or
any matters, and the Company acknowledges that the Holders are not acting in
concert or as a group, and the Company shall not assert any such claim, with
respect to such obligations or the transactions contemplated by this Agreement
or any of the other the Transaction Agreements. Each Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Agreements,
and it shall not be necessary for any other Holder to be joined as an additional
party in any proceeding for such purpose. The use of a single agreement with
respect to the obligations of the Company contained herein was solely in the
control of the Company, not the action or decision of any Holder, and was done
solely for the convenience of the Company and not because it was required or
requested to do so by any Holder. It is expressly understood and agreed that
each provision contained in this Agreement and in each other Transaction
Agreement is between the Company and a Holder, solely, and not between the
Company and the Holders collectively and not between and among Holders.

 

[signature pages follow]

 

21

 

 

IN WITNESS WHEREOF, the Company and the Holders have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

  Pacific Ethanol, Inc.         By: /s/ Neil M. Koehler     Neil M. Koehler,
President and CEO

 

[SIGNATURE PAGES OF HOLDERS FOLLOW]

 

 

 

 

 

[SIGNATURE PAGE OF HOLDERS – REGISTRATION RIGHTS AGREEMENT]

 

  CWD Summit, LLC,   acting for and on behalf of   Candlewood Renewable Energy
Series I         By: /s/ David Koenig     Name: David Koenig     Title:
Authorized Signatory         Address for Notices:   555 Theodore Fremd Ave.  
Suite C303   Rye, NY 10580

 

 

 



 

  CKP South LLC         By: /s/ [illegible]     Name:        Title:          
Address for Notices:   400 South Ave.   New Canaan, CT 06840

 

 

 

  

  Corrum Capital Alternative Income Fund LP         By: /s/ [illegible]    
Name:     Title:         Address for Notices:            

 

 

 

  

  CIF-Income Partners (A), LLC       By: BlackRock Financial Management, Inc.  
Its investment manager         By: /s/ Stephen Kavalich     Name: Stephen
Kavalich     Title: Director         Address for Notices:   40 E. 52nd St.   New
York, NY 10022

 

 

 

  

  Orange 2015 DisloCredit Fund, L.P.       By: BlackRock Financial Management,
Inc.   Its investment manager         By:  /s/ Stephen Kavalich     Name:
Stephen Kavalich     Title: Director         Address for Notices:   40 E. 52nd
St.   New York, NY 10022

 

 

 

  

  Sainsbury’s Credit Opportunities Fund, Ltd.       By: BlackRock Financial
Management, Inc.   Its investment manager         By: /s/ Stephen Kavalich    
Name: Stephen Kavalich     Title: Director         Address for Notices:   40 E.
52nd St.   New York, NY 10022

 

 

 

  

  Co-Investment Income Fund, L.P. -   US Taxable Series       By: BlackRock
Financial Management, Inc.   Its investment manager         By:  /s/ Stephen
Kavalich     Name: Stephen Kavalich     Title: Director         Address for
Notices:   40 E. 52nd St.   New York, NY 10022

 

 

 

  

  Co-Investment Income Fund, L.P. -   US Tax-Exempt Series       By: BlackRock
Financial Management, Inc.   Its investment manager         By:  /s/ Stephen
Kavalich     Name: Stephen Kavalich     Title: Director         Address for
Notices:   40 E. 52nd St.   New York, NY 10022

 

 

 

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

______________________
______________________
______________________
Attention: _____________

 

Re: Pacific Ethanol, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Pacific Ethanol, Inc., a Delaware corporation (the “Company”),
and have represented the Company in connection with that certain Senior Secured
Note Amendment Agreement (the “Note Amendment Agreement”) entered into by and
among the Company and the Holders named therein (collectively, the “Holders”)
pursuant to which the Company issued to the Holders certain shares (“Shares”) of
the Company’s common stock, $0.001 par value per share (the ”Common Stock”) and
warrants (“Warrants”) exercisable for shares of Common Stock, and may issue
additional shares of Common Stock (“Additional Common Shares”). Pursuant to the
Note Amendment Agreement, the Company also has entered into a Registration
Rights Agreement with the Holders (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement), including the
shares of Common Stock issuable pursuant to the terms of the Warrants (“Warrant
Shares”), under the Securities Act of 1933, as amended (the “1933 Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on ____________ ___, 20__, the Company filed a Registration Statement
on Form [S-1] (File No. 333-_____________) (the “Registration Statement”) with
the Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling security holder
thereunder.

 

The names of the Selling Stockholders to whom this opinion relates and the
numbers of Shares that each Selling Stockholder may resell under the
Registration Statement are set forth under the column “Shares to be Offered” in
the section of the Registration Statement and Prospectus entitled “Selling
Stockholders” in the column “Shares to be Offered Pursuant to the Registration
Statement.” For purposes of this opinion, we have reviewed a copy of the
Registration Statement and Prospectus, and such other and further information
and documents as we have deemed advisable.

 

In connection with the foregoing, we have examined copies of resolutions of the
Board of Directors of the Company, the securities described in the Registration
Statement and such other agreements, instruments and documents as we have deemed
relevant or necessary as a basis for the opinions hereinafter set forth. In
making such examination, we have assumed the genuineness of all signatures on
all original documents and the conformity to original documents of all copies
submitted to us as conformed, photostat or other copies. As to matters of fact
material to such opinions, we have, when relevant facts were not independently
established, relied upon statements and certificates furnished to us.

 

 

 

  

EXHIBIT A

 

Based upon and subject to the foregoing, we render the following opinions:

 

1. The Registration Statement has become effective under the Act, and to the
best of our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued, and no proceedings for that purpose have
been instituted or threatened.

 

2. The Shares are, and upon due issuance of the Additional Common Shares in
accordance with the terms of the Note Amendment Agreement, the Additional Common
Shares will be, and upon due exercise of the Warrants in accordance with their
terms including receipt of the consideration therefor, the Warrant Shares will
be, duly and validly issued, fully paid and non-assessable, and not subject to
the preemptive rights of any stockholder of the Company.

 

As with any selling stockholders’ registration statement, the Shares, any
Additional Common Shares and the Warrant Shares are restricted securities, but
may be sold pursuant to the Registration Statement. The normal restrictive
legend appearing thereto may be removed following the sale of such securities or
the placement in street name of the selling broker in contemplation of imminent
sale with the understanding that, if the sale is not consummated, the
certificates will be returned to you for relegending.

 

Notwithstanding the foregoing, we may in the future advise you as to certain
institutional type investors or foreign investors from whose shares the
restrictive legend may be removed prior to placement into street name based on
their status.

 

Our opinion shall not apply to resales occurring during any period that we or
the Company may advise you in writing that the Registration Statement is not
current. In such event, no resales of Shares, Additional Common Shares or
Warrant Shares by Selling Stockholders shall be effected pursuant to our opinion
until we confirm that our opinion may again be relied upon to effect resales by
Selling Stockholders.

 

This opinion is rendered to American Stock Transfer & Trust Company and is not
to be relied upon by any other person. We undertake no responsibility to update
this information to reflect facts occurring after the date hereof.

 

  Very truly yours,       [ISSUER’S COUNSEL]         By:                   

 

 

 

 

EXHIBIT B

 

SELLING SECURITY HOLDERS

 

This prospectus covers the sale by the selling security holders of up to an
aggregate of [________] shares of common stock, including an aggregate of
[________] shares of our common stock underlying warrants. We are registering
the shares of common stock in order to permit the selling security holders to
offer the shares for resale from time to time. The selling security holders have
not had any material relationship with us within the past three years except as
disclosed under the heading “Our Relationships with the Selling Security
Holders” below.

 

The table below lists the selling security holders and other information
regarding the beneficial ownership of the shares of common stock held by each of
the selling security holders. The second column lists the number of shares of
common stock beneficially owned by the selling security holders, based on their
respective ownership of shares of common stock and warrants, as of ________ __,
20__, assuming exercise of the warrants held by each selling security holder on
that date and does not take into account of any of the limitations on exercise
and issuance of common stock contained in the warrants. The number of shares of
common stock issuable upon exercise of the warrants held by each selling
security holder on ________ __, 20__ is the maximum number of shares of common
stock issuable upon exercise of the warrants on __________ __, 20__.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling security holders and does not take into account any
limitations on issuance of common stock upon exercise of the warrants contained
in the warrants.

 

The fourth column assumes the sale of all of the shares offered by the selling
security holders under this prospectus and does not take into account any
limitations on issuance of common stock upon exercise of the warrants contained
in the warrants.

 

The selling security holders may sell all, some or none of their shares in this
offering. See “Plan of Distribution.”

 

 

 

 

EXHIBIT C

 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issued to the selling security
holders and the shares of common stock issuable upon exercise of the warrants to
permit the resale of these shares of common stock by selling security holders
from time to time after the date of this prospectus. We will not receive any of
the proceeds from the sale by the selling security holders of the shares of
common stock. We will bear all fees and expenses incident to our obligation to
register the shares of common stock.

 

The selling security holders may sell all or a portion of the shares of common
stock held by them and offered hereby from time to time directly or through one
or more underwriters, broker-dealers or agents. If the shares of common stock
are sold through underwriters or broker-dealers, the selling security holders
will be responsible for underwriting discounts or commissions or agent’s
commissions. The shares of common stock may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions,
pursuant to one or more of the following methods:

 

●on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

●in the over-the-counter market;

 

●in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

●through the writing or settlement of options, whether such options are listed
on an options exchange or otherwise;

 

●ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

●block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

●purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

●an exchange distribution in accordance with the rules of the applicable
exchange;

 

●privately negotiated transactions;

 

●short sales made after the date the Registration Statement is declared
effective by the SEC;

 

●broker-dealers may agree with the selling security holders to sell a specified
number of such shares at a stipulated price per share;

 

●a combination of any such methods of sale; and

 



●any other method permitted pursuant to applicable law.

 

 

 

   

The selling security holders may also sell shares of common stock under Rule 144
promulgated under the Securities Act of 1933, as amended, if available, rather
than under this prospectus. In addition, the selling security holders may
transfer the shares of common stock by other means not described in this
prospectus. If the selling security holders effect such transactions by selling
shares of common stock to or through underwriters, broker-dealers or agents,
such underwriters, broker-dealers or agents may receive commissions in the form
of discounts, concessions or commissions from the selling security holders or
commissions from purchasers of the shares of common stock for whom they may act
as agent or to whom they may sell as principal (which discounts, concessions or
commissions as to particular underwriters, broker-dealers or agents may be in
excess of those customary in the types of transactions involved). In connection
with sales of the shares of common stock or otherwise, the selling security
holders may enter into hedging transactions with broker-dealers, which may in
turn engage in short sales of the shares of common stock in the course of
hedging in positions they assume. The selling security holders may also sell
shares of common stock short and deliver shares of common stock covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling security holders may also loan or
pledge shares of common stock to broker-dealers that in turn may sell such
shares.

 

The selling security holders may pledge or grant a security interest in some or
all of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act amending, if necessary, the list of
selling security holders to include the pledgee, transferee or other successors
in interest as selling security holders under this prospectus. The selling
security holders also may transfer and donate the shares of common stock in
other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

To the extent required by the Securities Act and the rules and regulations
thereunder, the selling security holders and any broker-dealer participating in
the distribution of the shares of common stock may be deemed to be
“underwriters” within the meaning of the Securities Act, and any commission
paid, or any discounts or concessions allowed to, any such broker-dealer may be
deemed to be underwriting commissions or discounts under the Securities Act. At
the time a particular offering of the shares of common stock is made, a
prospectus supplement, if required, will be distributed, which will set forth
the aggregate amount of shares of common stock being offered and the terms of
the offering, including the name or names of any broker-dealers or agents, any
discounts, commissions and other terms constituting compensation from the
selling security holders and any discounts, commissions or concessions allowed
or re-allowed or paid to broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

 

 

  

There can be no assurance that any selling security holder will sell any or all
of the shares of common stock registered pursuant to the registration statement,
of which this prospectus forms a part.

 

The selling security holders and any other person participating in such
distribution will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including,
without limitation, to the extent applicable, Regulation M of the Exchange Act,
which may limit the timing of purchases and sales of any of the shares of common
stock by the selling security holders and any other participating person. To the
extent applicable, Regulation M may also restrict the ability of any person
engaged in the distribution of the shares of common stock to engage in
market-making activities with respect to the shares of common stock. All of the
foregoing may affect the marketability of the shares of common stock and the
ability of any person or entity to engage in market-making activities with
respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling security holder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
security holders against liabilities, including some liabilities under the
Securities Act in accordance with the registration rights agreements or the
selling security holders will be entitled to contribution. We may be indemnified
by the selling security holders against civil liabilities, including liabilities
under the Securities Act that may arise from any written information furnished
to us by the selling security holder specifically for use in this prospectus, in
accordance with the related registration rights agreements or we may be entitled
to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

 

 

 

EXHIBIT D

 

PACIFIC ETHANOL, INC.

 

SELLING STOCKHOLDER QUESTIONNAIRE

 

In connection with the Registration Rights Agreement dated _________, 2019 (the
“Registration Rights Agreement”) by and between Pacific Ethanol, Inc., a
Delaware corporation (the “Company”) and the undersigned selling stockholder
(the “Selling Stockholder”), the Company agreed to file with the U.S. Securities
and Exchange Commission (the “Commission”) a registration statement (the “Resale
Registration Statement”) pursuant to which the Company will register for resale
certain shares of its common stock (the “Restricted Securities”) held of record
by the Selling Stockholder and shares underlying warrants held of record by the
Selling Stockholder under Rule 415 under the Securities Act of 1933, as amended
(the “Securities Act”).

 

This Selling Stockholder Questionnaire (the “Questionnaire”) requests certain
information regarding you as a Selling Stockholder which is necessary to
complete the preparation of the Resale Registration Statement. Exhibit A to this
questionnaire defines certain terms which are used herein.

 

1. Please provide the full legal name of the Selling Stockholder(s):            
      If the Selling Stockholder is a corporation, partnership, limited
liability company or other entity, please provide the jurisdiction under which
such entity is organized:      

 

2. Please indicate below the total number of shares of the Company’s common
stock held by the Selling Stockholder as of the date hereof:      

 

3. Please indicate below the nature of any position, office or other material
relationship which the Selling Stockholder has had within the past three years
with the Company or any of the Company’s affiliates:      

 

4. Is the Selling Stockholder a registered “broker-dealer” under Section 15 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)? “Broker”
and “dealer” are defined on Exhibit A attached hereto.

 

Yes ☐ No ☐

 

If “Yes”, did the Selling Stockholder receive the Restricted Securities as
compensation for services provided to the Company?

 

Yes ☐ No ☐

 

 

 

  

If the Selling Stockholder is a Broker or Dealer and has checked the “No” box
directly above, the Company may identify the Selling Stockholder as an
underwriter in the Resale Registration Statement and related prospectus in
accordance with the Commission’s rules and interpretations.

 

5. Is the Selling Stockholder an “affiliate” of a registered broker-dealer as
defined above? An “affiliate” is a person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the person specified. Securities Act, Rule 405, Rule 501(b), Rule
3b-18.

 

Yes ☐ No ☐

 

If “Yes”, did the Selling Stockholder both: (i) purchase the Restricted
Securities in the ordinary course of business; and (ii) has no agreement or
understanding, directly or indirectly, with any party to distribute the
Restricted Securities, at the time of purchase of the Restricted Securities?

 

Yes ☐ No ☐

 

If the Selling Stockholder is an affiliate of a Broker or Dealer and has checked
the “No” box directly above, the Company may identify such Selling Stockholder
as an underwriter in the Resale Registration Statement and related prospectus in
accordance with the Commission’s rules and interpretations.

 

6. Please list in the space provided below the names of all natural persons
(i.e., individuals), if any, who have beneficial ownership of the Restricted
Securities. “Beneficial ownership” is defined on Exhibit A attached hereto.    
      7. Are there any agreement or understanding to transfer the Restricted
Securities to a third party or any existing warrants, options, stock purchase
agreements, redemption agreements, restrictions of any nature, calls or rights
to subscribe of any character relating to the Restricted Securities?

 

Yes ☐ No ☐

 

If “Yes”, please describe below:

     

 

8.Is the Selling Stockholder subject to any lock-up or leak-out agreements with
respect to the Restricted Securities?

 

Yes ☐ No ☐

 

If “Yes”, please describe below:

     

 

9.At the time the Selling Stockholder acquired the Restricted Securities was the
Selling Stockholder a U.S. person? “U.S. person” is defined on Exhibit A
attached hereto.

 

Yes ☐ No ☐

 

Once you have completed the Questionnaire, please sign it to indicate:

 

● your acknowledgment that the Company will rely on the information provided by
you in this Questionnaire in the preparation and filing of the Resale
Registration Statement, and your consent for the Company to use the information
provided therein;     ● your acknowledgement that material misstatements or
omissions in your responses to the questions contained in this Questionnaire may
give rise to civil and criminal liabilities against you;     ● your agreement to
promptly notify the Company of any changes in information provided in the
Questionnaire occurring after the date you sign the Questionnaire; and     ●
your confirmation that the information contained in the Questionnaire is true
and correct, to the best of your knowledge and belief after a reasonable
investigation, as of the date you sign the Questionnaire.

 

 

 

  

If the Restricted Securities are held of record by more than one person, both
persons must complete and sign this Questionnaire.

 

Please return this completed executed Questionnaire as soon as possible, but not
later than ___________________ to: Christopher W. Wright, Esq., General Counsel
of the Company. THE EXISTENCE AND CONTENTS OF THE QUESTIONNAIRE, AS WELL AS YOUR
ANSWERS AND ALL NOTES AND DRAFTS PREPARED BY YOU, ARE CONSIDERED EXTREMELY
CONFIDENTIAL AND PROPRIETY BY THE COMPANY AND SHOULD BE TREATED ACCORDINGLY.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its authorized
agent.

 

      Dated:                           Printed Name of Selling Stockholder(s)  
          Signature           Signature           Printed name(s) of Signatory  
        Title of Signatory, if applicable  

 

 

 

 

EXHIBIT A

 

Exchange Act, Section 3(a)(4).

 

A. “Broker” means generally, any person engaged in the business of effecting
transactions in securities for the account of others.

 

B. A bank shall not be considered to be a broker because the bank engages in any
one or more of the following activities under the conditions described:

 

i. Third party brokerage arrangements: The bank enters into a contractual or
other written arrangement with a broker or dealer registered under this title
under which the broker or dealer offers brokerage services on or off the
premises of the bank if —

 

  I. such broker or dealer is clearly identified as the person performing the
brokerage services;

 

  II. the broker or dealer performs brokerage services in an area that is
clearly marked and, to the extent practicable, physically separate from the
routine deposit-taking activities of the bank;

 

  III. any materials used by the bank to advertise or promote generally the
availability of brokerage services under the arrangement clearly indicate that
the brokerage services are being provided by the broker or dealer and not by the
bank;

 

  IV. any materials used by the bank to advertise or promote generally the
availability of brokerage services under the arrangement are in compliance with
the Federal securities laws before distribution;

 

  V. bank employees (other than associated persons of a broker or dealer who are
qualified pursuant to the rules of a self-regulatory organization) perform only
clerical or ministerial functions in connection with brokerage transactions
including scheduling appointments with the associated persons of a broker or
dealer, except that bank employees may forward customer funds or securities and
may describe in general terms the types of investment vehicles available from
the bank and the broker or dealer under the arrangement;

 

  VI. bank employees do not receive incentive compensation for any brokerage
transaction unless such employees are associated persons of a broker or dealer
and are qualified pursuant to the rules of a self- regulatory organization,
except that the bank employees may receive compensation for the referral of any
customer if the compensation is a nominal one-time cash fee of a fixed dollar
amount and the payment of the fee is not contingent on whether the referral
results in a transaction;

 

  VII. such services are provided by the broker or dealer on a basis in which
all customers that receive any services are fully disclosed to the broker or
dealer;

 

  VIII. the bank does not carry a securities account of the customer except as
permitted under clause (ii) or (viii) of this subparagraph; and

 

  IX. the bank, broker, or dealer informs each customer that the brokerage
services are provided by the broker or dealer and not by the bank and that the
securities are not deposits or other obligations of the bank, are not guaranteed
by the bank, and are not insured by the Federal Deposit Insurance Corporation.

 

 

 

  

ii. Trust activities: The bank effects transactions in a trustee capacity, or
effects transactions in a fiduciary capacity in its trust department or other
department that is regularly examined by bank examiners for compliance with
fiduciary principles and standards, and—

 

  I. is chiefly compensated for such transactions, consistent with fiduciary
principles and standards, on the basis of an administration or annual fee
(payable on a monthly, quarterly, or other basis), a percentage of assets under
management, or a flat or capped per order processing fee equal to not more than
the cost incurred by the bank in connection with executing securities
transactions for trustee and fiduciary customers, or any combination of such
fees; and

 

  II. does not publicly solicit brokerage business, other than by advertising
that it effects transactions in securities in conjunction with advertising its
other trust activities.

 

iii. Permissible securities transactions: The bank effects transactions in—

 

  I. commercial paper, bankers acceptances, or commercial bills;

 

  II. exempted securities;

 

  III. qualified Canadian government obligations as defined in section 24 of
Title 12, in conformity with section 15C and the rules and regulations
thereunder, or obligations of the North American Development Bank; or

 

  IV. any standardized, credit enhanced debt security issued by a foreign
government pursuant to the March 1989 plan of then Secretary of the Treasury
Brady, used by such foreign government to retire outstanding commercial bank
loans.

 

iv. Certain stock purchase plans

 

  I. Employee benefit plans: The bank effects transactions, as part of its
transfer agency activities, in the securities of an issuer as part of any
pension, retirement, profit- sharing, bonus, thrift, savings, incentive, or
other similar benefit plan for the employees of that issuer or its affiliates
(as defined in section 1841 of Title 12), if the bank does not solicit
transactions or provide investment advice with respect to the purchase or sale
of securities in connection with the plan.

 

  II. Dividend reinvestment plans: The bank effects transactions, as part of its
transfer agency activities, in the securities of an issuer as part of that
issuer’s dividend reinvestment plan, if—           (aa) the bank does not
solicit transactions or provide investment advice with respect to the purchase
or sale of securities in connection with the plan; and             (bb) the bank
does not net shareholders’ buy and sell orders, other than for programs for
odd-lot holders or plans registered with the Commission.

 

  III. Issuer plans: The bank effects transactions, as part of its transfer
agency activities, in the securities of an issuer as part of a plan or program
for the purchase or sale of that issuer’s shares, if—           (aa) the bank
does not solicit transactions or provide investment advice with respect to the
purchase or sale of securities in connection with the plan or program; and      
      (bb) the bank does not net shareholders’ buy and sell orders, other than
for programs for odd-lot holders or plans registered with the Commission.

 

 

 

  

  IV. Permissible delivery of materials: The exception to being considered a
broker for a bank engaged in activities described in subclauses (I), (II), and
(III) will not be affected by delivery of written or electronic plan materials
by a bank to employees of the issuer, shareholders of the issuer, or members of
affinity groups of the issuer, so long as such materials are—           (aa)
comparable in scope or nature to that permitted by the Commission as of
November 12, 1999; or             (bb) otherwise permitted by the Commission.

 

v. Sweep accounts: The bank effects transactions as part of a program for the
investment or reinvestment of deposit funds into any no-load, open-end
management investment company registered under the Investment Company Act of
1940 that holds itself out as a money market fund.

 

vi. Affiliate transactions: The bank effects transactions for the account of any
affiliate of the bank (as defined in section 1841 of Title 12) other than—

 

  I. a registered broker or dealer; or

 

  II. an affiliate that is engaged in merchant banking, as described in section
1843(k)(4)(H) of Title 12.

 

vii. Private securities offerings: The bank—

 

  I. effects sales as part of a primary offering of securities not involving a
public offering, pursuant to section 3(b), 4(2), or 4(6) of the Securities Act
of 1933 or the rules and regulations issued thereunder;

 

  II. at any time after the date that is 1 year after November 12, 1999, is not
affiliated with a broker or dealer that has been registered for more than 1 year
in accordance with this title, and engages in dealing, market making, or
underwriting activities, other than with respect to exempted securities; and

 

  III. if the bank is not affiliated with a broker or dealer, does not effect
any primary offering described in subclause (I) the aggregate amount of which
exceeds 25 percent of the capital of the bank, except that the limitation of
this subclause shall not apply with respect to any sale of government securities
or municipal securities.

 

viii. Safekeeping and custody activities

 

  I. In general: The bank, as part of customary banking activities—          
(aa) provides safekeeping or custody services with respect to securities,
including the exercise of warrants and other rights on behalf of customers;    
        (bb) facilitates the transfer of funds or securities, as a custodian or
a clearing agency, in connection with the clearance and settlement of its
customers’ transactions in securities;

 

 

 

  

    (cc) effects securities lending or borrowing transactions with or on behalf
of customers as part of services provided to customers pursuant to division (aa)
or (bb) or invests cash collateral pledged in connection with such transactions
            (dd) holds securities pledged by a customer to another person or
securities subject to purchase or resale agreements involving a customer, or
facilitates the pledging or transfer of such securities by book entry or as
otherwise provided under applicable law, if the bank maintains records
separately identifying the securities and the customer; or             (ee)
serves as a custodian or provider of other related administrative services to
any individual retirement account, pension, retirement, profit sharing, bonus,
thrift savings, incentive, or other similar benefit plan.

 

  II. Exception for carrying broker activities: The exception to being
considered a broker for a bank engaged in activities described in subclause
(I) shall not apply if the bank, in connection with such activities, acts in the
United States as a carrying broker (as such term, and different formulations
thereof, are used in section 15(c)(3) and the rules and regulations thereunder)
for any broker or dealer, unless such carrying broker activities are engaged in
with respect to government securities (as defined in paragraph (42)).     ix.
Identified banking products: The bank effects transactions in identified banking
products as defined in section 206 of the Gramm-Leach-Bliley Act [15 U.S.C.A. §
78c note].

 

x. Municipal securities: The bank effects transactions in municipal securities.

 

xi. De minimis exception: The bank effects, other than in transactions referred
to in clauses (i) through (x), not more than 500 transactions in securities in
any calendar year, and such transactions are not effected by an employee of the
bank who is also an employee of a broker or dealer.    

C. Execution by broker or dealer: The exception to being considered a broker for
a bank engaged in activities described in clauses (ii), (iv), and (viii) of
subparagraph (B) shall not apply if the activities described in such provisions
result in the trade in the United States of any security that is a publicly
traded security in the United States, unless—

 

i. the bank directs such trade to a registered broker or dealer for execution;

 

ii. the trade is a cross trade or other substantially similar trade of a
security that—

 

  I. is made by the bank or between the bank and an affiliated fiduciary; and

 

  II. is not in contravention of fiduciary principles established under
applicable Federal or State law; or

 

iii. the trade is conducted in some other manner permitted under rules,
regulations, or orders as the Commission may prescribe or issue.    

D. Fiduciary capacity: For purposes of subparagraph (B)(ii), the term “fiduciary
capacity” means —

 

i. in the capacity as trustee, executor, administrator, registrar of stocks and
bonds, transfer agent, guardian, assignee, receiver, or custodian under a
uniform gift to minor act, or as an investment adviser if the bank receives a
fee for its investment advice;

 

 

 

  

ii. in any capacity in which the bank possesses investment discretion on behalf
of another; or

 

iii. in any other similar capacity.    

E. Exception for entities subject to section 15(e): The term “broker” does not
include a bank that—

 

i. was, on the day before November 12, 1999, subject to section 15(e); and

 

ii. is subject to such restrictions and requirements as the Commission considers
appropriate.

 

Exchange Act, Section 3(a)(5).

 

A. “Dealer” means generally, any person engaged in the business of buying and
selling securities for such person’s own account through a broker or otherwise.

 

B. Exception for person not engaged in the business of dealing: The term
“dealer” does not include a person that buys or sells securities for such
person’s own account, either individually or in a fiduciary capacity, but not as
a part of a regular business.

 

C. Exception for certain bank activities: A bank shall not be considered to be a
dealer because the bank engages in any of the following activities under the
conditions described:

 

i. Permissible securities transactions: The bank buys or sells—

 

  I. commercial paper, bankers acceptances, or commercial bills;

 

  II. exempted securities;

 

  III. qualified Canadian government obligations as defined in section 24 of
Title 12, in conformity with section 15C and the rules and regulations
thereunder, or obligations of the North American Development Bank; or

 

  IV. any standardized, credit enhanced debt security issued by a foreign
government pursuant to the March 1989 plan of then Secretary of the Treasury
Brady, used by such foreign government to retire outstanding commercial bank
loans.

 

ii. Investment, trustee, and fiduciary transactions: The bank buys or sells
securities for investment purposes—

 

  I. for the bank; or

 

  II. for accounts for which the bank acts as a trustee or fiduciary.

 

iii. Asset-backed transactions: The bank engages in the issuance or sale to
qualified investors, through a grantor trust or other separate entity, of
securities backed by or representing an interest in notes, drafts, acceptances,
loans, leases, receivables, other obligations (other than securities of which
the bank is not the issuer), or pools of any such obligations predominantly
originated by—

 

  I. the bank;

 

  II. an affiliate of any such bank other than a broker or dealer; or

 



  III. a syndicate of banks of which the bank is a member, if the obligations or
pool of obligations consists of mortgage obligations or consumer related
receivables.



 

 

 



 

iv. Identified banking products: The bank buys or sells identified banking
products, as defined in section 206 of the Gramm-Leach-Bliley Act [15 U.S.C.A. §
78c note].

 

“Beneficial Ownership” Securities are “beneficially owned” by an individual if
such individual, directly or indirectly, through any contract, arrangement,
understanding, relationship or other means, has or shares with others either (or
both):

 

  ●   Voting power, that is, the power to vote, or to direct the vote, of the
securities; and/or

 

  ●   Investment power, that is, the power to dispose, or to direct the
disposition, of the securities.

Securities beneficially owned need not be registered in an individual’s name.
For example, an individual would ordinarily be considered the beneficial owner
of securities:

 

  ●   held in the name of family members, if such individual has the power to
re-vest title in himself or herself or to dispose or direct the voting of the
securities;

 

  ●   held for such individual in the names of nominees, such as brokers, or in
“street name”;

 

  ●   held by a partnership of which such individual is a partner;

 

  ●   held by a corporation controlled by such individual; or

 

  ●   held by a trust of which such individual is a trustee.        

On the other hand, securities would not be beneficially owned by an individual
if such individual only has the right to receive dividends on, or the sale
proceeds of, such securities, and does not have or share the power to vote or
divest them. For example, a beneficiary of the income from securities held in a
trust managed by independent trustees would not ordinarily be the beneficial
owner of such securities.

 

An individual would also be considered the beneficial owner of securities on any
date if he or she has the right to acquire beneficial ownership, as defined
above, within 60 days of that date, including pursuant to the exercise of an
option, warrant, or other right, through conversion of a security, or pursuant
to the power to revoke a trust, discretionary account, or similar arrangement.

 

U.S. person. A “U.S. person” means:

 

(i) any natural person resident in the United States;     (ii) any partnership
or corporation organized or incorporated under the laws of the United States;  
  (iii) any estate of which any executor or administrator is a U.S. person;    
(iv) any trust of which any trustee is a U.S. person;     (v) any agency or
branch of a foreign entity located in the United States;     (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 

 

 

  

(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and     (viii) any partnership or
corporation if:       (A) organized or incorporated under the laws of any
foreign jurisdiction; and         (B) formed by a U.S. person principally for
the purpose of investing in securities not registered under the Act, unless it
is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts.     The following are not “U.S. persons”:  
  (i) any discretionary account or similar account (other than an estate or
trust) held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;     (ii) any estate of which any professional fiduciary
acting as executor or administrator is a U.S. person if:       (A) an executor
or administrator of the estate who is not a U.S. person has sole or shared
investment discretion with respect to the assets of the estate; and         (B)
the estate is governed by foreign law;     (iii) any trust of which any
professional fiduciary acting as trustee is a U.S. person, if a trustee who is
not a U.S. person has sole or shared investment discretion with respect to the
trust assets, and no beneficiary of the trust (and no settlor if the trust is
revocable) is a U.S. person;     (iv) an employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country;     (v) any
agency or branch of a U.S. person located outside the United States if:      
(A) the agency or branch operates for valid business reasons; and         (B)
the agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and     (vi) the International Monetary Fund, the
International Bank for Reconstruction and Development, the Inter-American
Development Bank, the Asian Development Bank, the African Development Bank, the
United Nations, and their agencies, affiliates and pension plans, and any other
similar international organizations, their agencies, affiliates and pension
plans.

 

“United States” means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia.

 

 





 

